Citation Nr: 0717597	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  00-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sinus 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disorder manifested by headaches.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
vision disorder.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability resulting from exposure to asbestos.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability resulting from exposure to herbicides.

10.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
shoulder disability.

11.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbar syndrome with degenerative changes (low back 
disability), prior to July 28, 2004.

12.  Entitlement to an evaluation in excess of 20 percent for 
low back disability.

13.  Entitlement to an evaluation in excess of 10 percent for 
bilateral varicose veins prior to January 12, 1998.

14.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity.

15.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity.

16.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In the October 1998 
rating decision, the RO denied the veteran's applications to 
reopen claims of service connection for heart, psychiatric, 
skin, gastrointestinal, sinus, headaches and shoulder 
disabilities, as well as for disability secondary to exposure 
to asbestos and herbicides.  In the decision, the RO also 
denied his claims seeking evaluations in excess of 10 percent 
for low back disability, varicose veins and tinnitus.

In August 2004, the RO increased the evaluation of the 
veteran's low back disability to 20 percent, effective July 
28, 2004, and assigned separate 10 percent ratings for left 
and right varicose veins in place of a single 10 percent 
rating for the bilateral condition, effective January 12, 
1998.  

When this matter was previously before the Board in July 
2005, it was remanded for further development.  Because the 
Secretary of Veterans Affairs had imposed a stay at the Board 
on the adjudication of tinnitus claims seeking higher than a 
single 10 percent rating, the adjudication of that claim was 
deferred.  The stay has been lifted and Board will adjudicate 
this claim.  

The veteran's reopened skin, psychiatric, shoulder and 
asbestos exposure disability claims, as well as his 
applications to reopen claims of service connection for 
heart, gastrointestinal, sinus, and vision disabilities, and 
for headaches, as well as the claim for service connection 
for disability secondary to exposure to herbicides, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 1996 rating action, the RO denied the 
veteran's claims of service connection for skin, psychiatric 
and shoulder disabilities, as well as for disability due to 
asbestos exposure; in November 1996, the veteran was provided 
notice of the decision and of his appellate rights, he did 
not appeal this determination, and the decision became final.

2.  Evidence added to the record since the October 1996 
rating decision denying service connection for skin, 
psychiatric and shoulder disabilities, as well as for 
disability secondary to in-service exposure to asbestos, is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  Prior to July 28, 2004, the veteran's low back disability 
was manifested by moderate intervertebral disc disease with 
recurring attacks with right-sided diminished sensation and 
radiating pain.

4.  Prior to July 28, 2004, even considering the veteran's 
pain and corresponding functional impairment, his low back 
disability was productive of no more than slight limitation 
of motion of the lumbar spine.

5.  Prior to July 28, 2004, the veteran's low back disability 
was not productive of muscle spasm on extreme forward bending 
and loss of lateral spine motion.

6.  At no time during the course of this appeal has the 
veteran's low back disability been manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

7.  Since July 28, 2004, the veteran's low back disability is 
not manifested by severe intervertebral disc disease with 
recurring attacks.

8.  Since July 28, 2004, considering the veteran's pain and 
corresponding functional impairment, his low back disability 
was productive of no more than moderate limitation of motion 
of the lumbar spine.

9.  At no time during the course of this appeal has the 
veteran's low back disability been manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

10.  Throughout the course of this appeal, the veteran's low 
back disability has been productive of neurologic impairment 
of the right lower extremity that results in disability 
analogous to mild incomplete paralysis of the sciatic nerve.

11.  Since July 26, 2006, the veteran's low back disability 
has been productive of neurologic impairment of the left 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.

12.  The veteran's low back disability is not productive of 
bowel or bladder impairment.

13.  At no time during the course of this appeal have the 
veteran's bilateral varicose veins been more than moderately 
disabling, with varicosities of the superficial veins below 
the knees with symptoms of pain or cramping on exertion.

14.  The veteran's varicose veins of the right leg are not 
productive of persistent edema that is incompletely relieved 
by elevation of the extremity.

15.  The veteran's varicose veins of the left leg are not 
productive of persistent edema that is incompletely relieved 
by elevation of the extremity.

16.  The veteran's bilateral tinnitus is assigned a 10 
percent rating, the maximum rating available under Diagnostic 
Code 6260, and there are no exceptional circumstances.


CONCLUSIONS OF LAW

1.  The RO's October 1996 decision that denied the veteran's 
claims of service connection for skin, psychiatric and 
shoulder disabilities is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1996).

2.  Evidence received since the October 1996 rating decision 
is new and material; the claims of service connection for 
skin, psychiatric and shoulder disabilities, as well as for 
disability secondary to in-service exposure to asbestos, are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Prior to July 28, 2004, the criteria for a single 
evaluation of 20 percent for low back disability were met.  
38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 
5235-5243, 5285, 5286, 5292, 5293, 5295 (2001, 2002, 2006).

4.  Since July 28, 2004, the criteria for a separate 
evaluation of 20 percent, but no more, for low back 
disability were met.  38 U.S.C.A. §§ 1155, 1159, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5293, 5295 
(2001, 2002, 2006).

5.  Since July 28, 2004, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
1159, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2006).

6.  Since July 26, 2006, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
1159, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2006).

7.  The criteria for a rating in excess of 10 percent for 
bilateral varicose veins of the lower extremities have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.104, Diagnostic Code 7120 (1997).

8.  The criteria for a rating in excess of 10 percent for the 
varicose veins of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.104, Diagnostic Code 7120 (2006).

9.  The criteria for a rating in excess of 10 percent for the 
varicose veins of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.104, Diagnostic Code 7120 (2006).

10.  The criteria for an evaluation in excess of 10 percent 
for bilateral tinnitus have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2002, 2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In this decision, the Board reopens the veteran's claims of 
service connection for skin, psychiatric and shoulder 
disabilities and for disability secondary to in-service 
exposure to asbestos, and remands them for further 
development.  Thus, no discussion of VA's duties to notify 
and assist is required.  

With respect to his low back and varicose veins claims, under 
38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Pursuant to 
the Board's remand, in a February 2003 letter, the RO 
explained to the veteran that he needed to submit medical 
evidence showing that his disabilities had "gotten worse."  
See Overton v. Nicholson, 20 Vet. App. 427, 440-41 (2006).  
The RO thereafter readjudicated these claims, including most 
recently in July and October 2006, following the Board's July 
2005 remand.  See Mayfield v. Nicholson, 444 F.3d 1328, 1334 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In compliance with 38 C.F.R. § 3.159(b), the notification 
should include a request that the claimant provide any 
evidence in his possession pertaining to the claims.  In the 
February 2003 letter, as well as in a February 2004 letter, 
the RO essentially informed him that he could file and/or 
identify medical and/or lay evidence in support of his 
claims.

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO provided the veteran with these criteria in 
March 2006 correspondence.  As such, the Board finds that VA 
has complied with the duty to notify set forth in 38 U.S.C.A. 
§ 5103(a).  

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request have been associated with 
the claims folder.  In addition, the veteran was afforded 
formal VA examination to assess the nature, extent, severity 
and manifestations of his low back disability and varicose 
veins in January 2001, July 2004 and July 2006.  He and his 
representative have also offered statements and written 
argument in support of these claims.  

In light of the foregoing, the Board finds that there is no 
further action necessary to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his low back and 
varicose veins claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

With regard to the veteran's tinnitus claim, because the 
application of the law to the undisputed facts is dispositive 
of this appeal, no discussion of VA's duties to notify and 
assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 
(2002).  

In reaching these determinations, the Board acknowledges that 
in April 2007 written argument the veteran's representative 
maintains that all of the veteran's claims must be remanded 
because the RO sent the notice letters and Supplemental 
Statements of the Case (SSOCs) to an incorrect address, i.e., 
one in Alabama, rather than the Mississippi address used when 
informing the veteran that he needed to attend the VA 
examination for which he reported.  In support, Disabled 
American Veterans points out that the veteran did not respond 
to the above correspondence.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that the law presumes the 
regularity of the administrative process.  See Marsh v 
Nicholson, 19 Vet. App. 381, 385 (2005); Crain v. Principi, 
17 Vet. App. 18, 186 (2003).  Similarly, the Court has 
repeatedly declared that there mere assertion of nonreceipt 
of notice is not sufficient, by itself, to constitute clear 
evidence to the contrary to rebut the presumption of 
regularity.  See McCullough v. Principi, 15 Vet. App. 272, 
275 (2001); YT v. Brown, 9 Vet. App. 195, 199 (1996).  Here, 
none of the cited correspondence was returned as 
undeliverable, and more significantly, neither the veteran 
nor his representative has asserted that he did not receive 
the letters or SSOCs.  Moreover, in February 2007 written 
argument, the veteran's representative indicated that the 
"provisions of the remand have been met and the case is now 
ready for appellate review."  Thus, a remand is unnecessary.  

II.  New and Material

In an unappealed October 1996 rating decision, the RO denied 
the veteran's claims of service connection for skin, 
psychiatric and shoulder disabilities, as well as for 
disability secondary to in-service exposure to asbestos.  The 
evidence of record at the time of the rating decision 
included the service medical records, the report of a May 
1996 VA general medical examination, and post-service medical 
records, dated from 1992 to 1996.

The service medical records show that the veteran was seen 
for skin, psychiatric and shoulder problems, and at 
separation, skin, psychiatric and shoulder problems were 
noted.  The post-service records, however, did not reflect 
that the veteran had current skin, psychiatric and shoulder 
disabilities that were related to service.  Further, with 
regard to the veteran's claim seeking service connection for 
disability secondary to his in-service exposure to asbestos, 
the RO denied the claim on the basis that the veteran had not 
identified the condition for which he was seeking service 
connection.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the October 1996 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1996).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
this claim in December 1997, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

There was no requirement that the new evidence, when viewed 
in the context of all the evidence, both new and old, created 
a reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
was to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence associated with the claims folder since the 
October 1996 rating decision includes voluminous evidence 
showing that the veteran has current skin, psychiatric and 
shoulder disabilities, which the veteran reports have been 
chronic since service.  In light of the similarity of in-
service and post-service symptoms, the veteran's report of a 
continuity of post-service symptomatology, and the basis of 
the RO's October 1996 determinations, the Board finds that 
this evidence must be considered in order to fairly decide 
the merits of the claim.  Further, given the diagnosis of 
chronic obstructive pulmonary disorder and the notation that 
he had a history of asbestos exposure, the Board finds that 
this evidence likewise is "new and material" under the 
provisions of 38 C.F.R. § 3.156(a), and the claims are 
reopened.  

III.  Increased rating for low back disability and varicose 
veins

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  62 Fed. Reg. 65,219 (1997).  In addition, 
effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulations for the periods prior and subsequent to the 
regulatory changes, but an effective date based on the 
revised criteria may be no earlier than the dates of the 
changes.  VA thus must consider the claim pursuant to the 
former and revised regulations during this appeal.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

A.  Low back disability

In an October 1996 rating decision, the RO granted service 
connection for low back disability and assigned a 10 percent 
rating under Diagnostic Code 5292, effective February 20, 
1996.  The veteran filed this claim seeking an increased 
rating in December 1997, and as noted in the Introduction, in 
August 2004, the RO increased the evaluation of this 
disability to 20 percent under Diagnostic Code 5292, 
effective July 28, 2004.  In doing so, the RO explained that 
although the objective evidence showed no more than slight 
limitation of motion of the low back, when his low back pain 
was taken into consideration, a 20 percent rating was 
warranted.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability that are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this regard, the Board notes that there is medical 
evidence showing that the veteran has degenerative disc 
disease of the lumbar spine, and this condition has not been 
disassociated from the service-connected disability.  Under 
the circumstances, VA is required to resolve all doubt in his 
favor and consider his limitation as due to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998); 38 C.F.R. § 3.102.  As such, the criteria for 
rating disc disease or intervertebral disc syndrome must be 
considered.  

Under former Diagnostic Code 5293, a 10 percent rating was 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation required moderate intervertebral disc 
syndrome, with recurring attacks.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
Finally, a maximum evaluation of 60 percent evaluation 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Former Diagnostic Code 5292 provided that a 10 percent 
evaluation was warranted for slight limitation of lumbar 
spine motion.  A 20 percent rating required that the veteran 
had moderate limitation of motion of the lumbar spine; a 
maximum 40 percent evaluation required severe limitation of 
motion.  

Former Diagnostic Code 5295 provided that a 10 percent 
evaluation was warranted for characteristic pain on motion.  
A 20 percent evaluation required muscle spasm on extreme 
forward bending and loss of lateral spine motion, and a 
maximum evaluation of 40 percent was warranted when the 
disability was productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242 (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2006).

In addition, under Diagnostic Code 8520, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation requires moderate 
incomplete paralysis of the sciatic nerve; a 40 percent 
evaluation requires moderately severe incomplete paralysis; a 
60 percent evaluation requires severe incomplete paralysis 
with marked muscular atrophy; an 80 percent evaluation 
requires complete paralysis of the sciatic nerve.  When there 
is complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

When examined in May 1996, the veteran complained of having 
chronic back pain that was worsened on activity.  He reported 
having occasional right leg pain, as well as constant right 
foot numbness.  The veteran denied having a history of bowel 
or bladder problems.  The physician noted that an MRI 
conducted a few years prior revealed that he had one or more 
bulging discs.

The examination disclosed that the veteran had a slight left 
thoracolumbar curve.  No spasm or tenderness was noted and 
range of motion studies showed that he had forward flexion to 
80 degrees and extension to 10 degrees.  Straight leg raising 
was negative, and sensation was intact with the exception of 
decreased sensation to pinprick over the anterolateral aspect 
of the right thigh.  The diagnosis was chronic lumbar 
syndrome with history of MRI scan with evidence of disc 
bulging.

X-ray study conducted later that month revealed minimal 
degenerative changes in the lumbar spine with L5-S1 disc 
narrowing.

When again formally examined in January 2001, the veteran 
complained of having chronic low back pain that was worsened 
by physical activity.  He reported that he had pain that 
radiated into both lower extremities, and the examiner stated 
that the veteran had chronic thigh numbness, bilaterally.  
There was no bowel or bladder dysfunction.  

The examination was negative for muscle spasm, but revealed 
tenderness to palpation in the left lumbar region.  Range of 
motion testing disclosed that he had flexion to 80 degrees, 
with pain, and extension to 30 degrees, also with pain.  
Straight leg raising was positive on the left and the 
examiner diagnosed the veteran as having chronic lumbar 
syndrome with degenerative changes.  Subsequent to offering 
this impression, he indicated that he was unable to estimate 
the additional loss of range of motion during periods of 
flare-up.

When examined in July 2004, the veteran reported that his low 
back pain had worsened and that physical activities continued 
to aggravate the condition.  During the examination, no spasm 
was noted, but the physician commented that the veteran 
exhibited "rather significant tenderness over the right 
lower lumbar region."  He had flexion to 65 degrees, 
extension to 30 degrees, lateral bending bilaterally to 20 
degrees, and lateral rotation, bilaterally, to 25 degrees, 
all accompanied by pain.  There was some decreased sensation 
to light touch of the right thigh.  The diagnosis was chronic 
lumbar syndrome with degenerative changes.

At the July 26, 2006, VA spine examination, the veteran 
reiterated his complaints of chronic low back pain that had 
worsened over time, and reported that it was aggravated by 
"everything."  The physician indicated that the veteran's 
low back remained symptomatic, with episodes of tingling in 
his thighs, but no loss of bowel or bladder control.  The 
examiner noted that the veteran wore a back brace when 
sitting or driving to treat the condition.

Physical examination was negative for muscle spasm, but 
revealed tenderness to palpation in the midline of the lower 
lumbar region.  He had flexion to 80 degrees, extension to 25 
degrees, lateral bending to 25 degrees, bilaterally, and 
lateral rotation to 20 degrees, bilaterally.  X-rays showed 
minimal osteophyte formation at L1-L2.  The diagnosis was 
chronic lumbar syndrome with degenerative changes, and the 
physician declined to estimate the additional range of motion 
loss during periods of flare-up.

Finally, VA and service department outpatient treatment 
records, dated from 1996 to 2006, are consistent with the 
findings contained in the VA examination reports.

(i).  Prior to July 28, 2004

Based on a careful review of the lay and medical evidence, 
the Board finds that the veteran's low back disability most 
closely approximates the criteria for a 20 percent rating 
under former Diagnostic Code 5293 for moderate intervertebral 
disc syndrome with recurring attacks.

In reaching this determination, the Board notes that the May 
1996 VA examiner noted that the veteran had occasional right 
leg pain and constant numbness of his right foot, and that 
the examination revealed diminished sensation in his right 
lower extremity.  In addition, an MRI had disclosed that his 
low back disability was manifested by bulging discs.  
Similarly, the January 2001 VA examination report shows that 
the veteran reported having pain that radiated into his lower 
extremities, and the examiner stated that the veteran had 
chronic thigh numbness.  Further, the findings in the VA 
outpatient treatment records are consistent with this 
evaluation.

The Board finds, however, that an evaluation in excess of 20 
percent is not warranted prior to July 28, 2004, under either 
the former or revised criteria.  Because the May 1996 and 
January 2001 VA examination reports were negative for 
objective evidence of muscle spasm on extreme forward bending 
and loss of lateral motion, and given the objective range of 
motion findings, even considering the DeLuca factors, his 
range of motion was no more than mildly limited.  As such, a 
higher rating under former Diagnostic Codes 5292 or 5295 is 
not warranted.

The Board has also considered whether a higher rating is 
available under any of the revised criteria.  There is no 
indication in either the medical evidence or in statements 
the veteran's statements that he had incapacitating episodes 
having a total duration of at least four weeks per year.  
Thus, a higher evaluation under Diagnostic Code 5243 is not 
warranted.  Further, applying the revised criteria contained 
in the general rating formula for spine disabilities, the 
record does not show that the veteran has limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Thus, a higher rating is likewise not warranted.

As a final point, although the January 2001 VA examination 
does reflect that the veteran had some left-sided neurologic 
symptomatology, given the negative findings reported on the 
May 1996 and July 2004 VA examinations, the Board finds that 
the preponderance of the evidence is against entitlement to a 
separate 10 percent rating under Diagnostic Code 8520 for 
that pathology, and given that his right-sided radiculopathy 
and diminished sensation supports the 20 percent rating under 
former Diagnostic Code 5293, assigning a separate 10 percent 
rating would amount to pyramiding.

The assignment of a single 20 percent rating under former 
Diagnostic Code 5293 is favorable to the veteran because the 
assignment of a single 10 percent rating under either former 
Diagnostic Codes 5292, 5295, or for orthopedic pathology 
under Diagnostic Codes 5235-5242, when coupled with a 10 
percent rating for the veteran's right-sided sciatic 
neuropathy, pursuant to the combined ratings table set forth 
in 38 C.F.R. § 4.25 would yield a 19 percent rating, which is 
obviously less than a single 20 percent evaluation.

(ii).  From July 28, 2004, to July 25, 2006

Based on a careful review of the lay and medical evidence, 
the Board agrees with the RO that, effective July 28, 2004, 
given the application of the DeLuca factors, the evidence 
shows that the veteran has orthopedic pathology stemming from 
his low back disability that warrants a 20 percent rating 
under former Diagnostic Code 5292 for moderate limitation of 
motion of the low back.  The Board further finds that his 
right-sided radiculopathy and diminished sensation warrants a 
separate 10 percent rating under Diagnostic Code 8520.

In reaching these determinations, the Board points out that 
when examined on July 28, 2004, the veteran reported that his 
low back pain had worsened, the physician commented that the 
veteran exhibited "rather significant tenderness over the 
right lower lumbar region," and the examination disclosed 
that he had mild to moderate range of motion of his low back.

As discussed above, the rating criteria effective September 
23, 2002, provide that intervertebral disc disease is rated 
either based on the criteria set forth in Diagnostic Code 
5243 (formerly Diagnostic Code 5293), or by combining under 
38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Because the veteran's low back disability warrants a 20 
percent evaluation under former Diagnostic Code 5292, 
effective July 28, 2004, his low back disability warrants 
separate a 10 percent rating under the revised criteria by 
assigning independent evaluations for his orthopedic and 
neurologic manifestations.  The veteran's right-sided sciatic 
neuropathy, together with his other low back symptoms, could 
support a 20 percent rating assigned under former Diagnostic 
Code 5293, but given that the condition warrants a 20 percent 
rating under former Diagnostic Code 5292, VA may now 
separately rate this discrete neurologic manifestation of his 
low back disability.  Here, given the lay and medical 
evidence consistently showing that the veteran's 
intervertebral disc disease is productive of right-sided 
lower extremity sciatic radiculopathy, the Board concludes 
that the evidence supports the veteran's entitlement to a 
separate 10 percent evaluation, and no more, under Diagnostic 
Code 8520, for disability comparable to mild incomplete 
paralysis of the sciatic nerve of his right lower extremity.

Although the veteran's low back disability warrants a 20 
percent evaluation under former Diagnostic Code 5293, it is 
more beneficial to the veteran to have the neurologic 
component of his low back disability separately rated under 
the revised criteria by assigning independent evaluations for 
his orthopedic and neurologic manifestations.  Because his 
low back disability was manifested by moderate limitation of 
motion of the lumbar spine, the condition warrants a separate 
20 percent rating under former Diagnostic Code 5292.  

The Board has also considered whether a higher rating is 
warranted under any other former or revised regulation.  Even 
considering his low back pain and functional impairment, the 
preponderance of the evidence is against a finding that the 
disability is productive of severe limitation of motion.  
Under former Diagnostic Code 5295, because the condition was 
not productive of listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion, a higher rating is not 
warranted under former Diagnostic Code 5295.  Finally, 
because his low back disability was not productive of severe 
intervertebral disc syndrome, the preponderance of the 
evidence is against his entitlement to a 40 percent rating 
under former Diagnostic Code 5293.

Similarly, a higher rating under the revised criteria is not 
warranted as the preponderance of the evidence is against a 
finding that he has forward flexion of the thoracolumbar 
spine is limited to 30 degrees or less, or ankylosis of the 
entire thoracolumbar spine.  

(iii).  Since July 26, 2006

Based on a careful review of the lay and medical evidence, 
the Board agrees with the RO that, effective July 28, 2004, 
given the application of the DeLuca factors, the evidence 
shows that the veteran has orthopedic pathology stemming from 
his low back disability that continues to warrant a 20 
percent rating under former Diagnostic Code 5292 for 
moderate, rather than severe, limitation of motion of the low 
back.  The Board further finds, however, that in light of the 
objective medical evidence showing that his low back 
disability is productive of bilateral lower extremity sciatic 
radiculopathy, the evidence supports the veteran's 
entitlement to a separate 10 percent evaluations, and no 
more, under Diagnostic Code 8520, for disability comparable 
to mild incomplete paralysis of the sciatic nerve of his 
right and left lower extremities.

In reaching the former determination, the Board observes that 
at the July 26, 2006, VA examination, the veteran reiterated 
his complaints of chronic low back pain that had worsened 
over time and reported that it was aggravated by 
"everything."  In fact, the examiner noted that the veteran 
wore a back brace when sitting or driving to treat the 
condition.  Objective testing disclosed, however, that he had 
mild limitation of motion, which when the DeLuca factors were 
taken into consideration, shows that he had disability 
analogous to no more than moderate limitation of low back 
motion.  

For the reasons set forth above, although the Board has 
considered whether a higher rating is warranted under any 
other former or revised regulation, given the objective 
findings, a rating in excess of 20 percent is not warranted 
under either former Diagnostic Code 5295 or 5293, or under 
the revised criteria set forth in the general rating formula 
for diseases and injuries of the spine.  

B.  Varicose veins

A May 1996 VA general medical examination revealed that the 
veteran had varicose veins of both lower extremities, and the 
examiner diagnosed him as having varicose veins, both legs, 
symptomatic.  In an October 1996 rating decision, the RO 
granted service connection for bilateral varicose veins and 
assigned a 10 percent rating under Diagnostic Code 7120, 
effective February 20, 1996.  

The veteran filed this claim seeking an increased rating in 
December 1997, and as noted in the Introduction, and in 
January 2001, he was afforded a VA examination to determine 
the nature, extent and severity of his varicose veins.  The 
physician reviewed the veteran's claims folder and discussed 
the history of his condition.  

The veteran reported that the condition had worsened but 
denied having pain or discomfort.  The examination revealed 
that he had mild varicose veins around his lower legs and 
calves as well as spots of telangiectasia at the medial 
aspects of his ankles and a few spots on his legs and thighs.  
There was no unusual edema, ulcers, tropic changes such as 
eczema, or increased pigmentation on the lower extremities, 
and his peripheral pulses were present.  The physician 
diagnosed the veteran as having mild superficial varicose 
veins on both legs with spots of telangiectasia in his 
ankles.  Subsequent to offering this impression, the examiner 
indicated that the veteran had no significant disability due 
to the condition.

The veteran was again formally examined in July 2004.  The 
physician reviewed the veteran's claims folder and discussed 
the history of his bilateral varicose veins.  In addition, he 
commented that his usual occupation and daily activities were 
not affected by the presence of his superficial varicosity in 
his ankle area.  The examination revealed that he had 
"somewhat prominent superficial varicosities," mostly 
around the lower leg and ankle area with slight discoloration 
of the skin.  He also had a few spots in his right middle 
anterior thigh and left lower leg.  The veteran had no major 
varicosities and no significant atrophic changes.  The 
diagnosis was mild superficial varicosities with slight 
discoloration of the skin in "these areas, but without any 
physical disabilities."  The physician added that the ankle 
swelling was not due to his varicose veins.

In August 2004, the RO granted entitlement to separate 10 
percent rating for varicose veins of his right and left lower 
extremities, effective January 12, 1998.

Further, as the RO has pointed out, VA outpatient treatment 
records, dated since 1996, are negative for complaint or 
treatment of varicose veins.

Under the criteria in effect prior to January 12, 1998, a 10 
percent rating required moderate bilateral varicose veins 
with varicosities of the superficial veins below the knees 
with symptoms of pain or cramping on exertion.  A 30 percent 
rating for bilateral varicose veins of the lower extremities 
was warranted for moderately severe varicose veins involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion, but 
without involvement of the deep circulation.  A 50 percent 
evaluation required severe bilateral varicose veins, 
manifested by involvement of superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 cm. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, but with 
no involvement of the deep circulation.  A maximum 60 percent 
evaluation for pronounced bilateral varicose veins was 
warranted where the disability was manifested by findings of 
a severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelburg's and Perthe's 
tests, with ulceration and pigmentation.  

Under the regulations effective January 12, 1998, a 10 
percent disability rating is warranted for varicose veins 
when the disability is characterized by intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation or 
compression hosiery.  A 20 percent evaluation requires 
persistent edema, which is incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation requires 
persistent edema or subcutaneous induration, statis 
pigmentation or eczema and persistent ulceration.  A 100 
percent rating is warranted when the condition is manifested 
by massive board-like edema with constant pain at rest, 
provided that the symptoms are due to the effects of varicose 
veins.  Finally, a note under the rating criteria states that 
the evaluations are for the involvement of a single 
extremity.  In addition, the note provides that, in 
circumstances where more than one extremity is involved, each 
extremity is to be evaluated separately, and thereafter 
combined pursuant to 38 C.F.R. § 4.25, using the bilateral 
factor contained in 38 C.F.R. § 4.26, if applicable.  

(ii).  Prior to January 12, 1998

The May 1996 VA examination report states that the veteran 
had varicose veins of both lower extremities that were 
"symptomatic."  Because these findings do not show that the 
condition was more than moderately disabling, with 
varicosities of the superficial veins below the knees with 
symptoms of pain or cramping on exertion, a rating in excess 
of 10 percent is not warranted.  Indeed, there is no evidence 
that he has varicosities of the long saphenous, ranging in 
size from 1 to 2 cm. in diameter, with symptoms of pain or 
cramping on exertion.  Further, the VA outpatient treatment 
records are negative for complaint or treatment for this 
condition.  As such, the preponderance of the evidence is 
against entitlement to an evaluation in excess of 10 percent.

(ii).  Since January 12, 1998

The January 2001 VA examination report reflects that the 
veteran denied having pain or discomfort.  He had mild 
varicose veins around his lower legs and calves and spots of 
telangiectasia on his ankles, legs and thighs with no unusual 
edema, ulcers, tropic changes such as eczema, or increased 
pigmentation, and his peripheral pulses were present.  In 
addition, the physician opined that the veteran had no 
significant disability due to the condition.  

Pursuant to the former criteria, these findings do not show 
that his bilateral varicose veins were more than moderately 
disabling.  Indeed, the veteran denied having pain or 
discomfort.  Further, as there is no evidence of involvement 
of the long saphenous with symptoms of pain or cramping on 
exertion, the preponderance of the evidence is against 
entitlement to a 30 percent rating.

Pursuant to the revised criteria, the Board observes that 
neither the varicose veins of the veteran's right nor left 
lower extremity are manifested by intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, let alone persistent edema that is 
incompletely relieved by elevation of the extremity.  As 
such, the preponderance of the evidence is against the 
veteran's entitlement to evaluations in excess of 10 percent 
for varicose veins of the right or left extremity.

The findings and conclusions contained in the July 2004 VA 
examination report similarly show that the veteran's 
bilateral varicose veins do not warrant higher ratings.  The 
July 2004 examination revealed that he had "somewhat 
prominent superficial varicosities," mostly around the lower 
leg and ankle area with slight discoloration of the skin, and 
a few spots in his right middle anterior thigh and left lower 
leg.  The veteran had no major varicosities and no 
significant atrophic changes, and the physician diagnosed him 
as having mild superficial varicosities with slight 
discoloration of the skin without any physical disabilities, 
and ruled out that his ankle swelling was due to his varicose 
veins.  As such, the preponderance of the evidence shows that 
the condition was manifested by no more than moderate 
bilateral varicose veins with varicosities of the superficial 
veins below the knees, especially since he had no symptoms of 
pain or cramping on exertion.  In light of the findings and 
conclusions set forth in the July 2004 examination report, 
the Board finds that the condition was not moderately 
severely disabling as he had no involvement of the long 
saphenous or symptoms of pain or cramping on exertion.  

Evaluating the condition under the current criteria, the 
Board finds that because neither the varicose veins of the 
veteran's right nor left lower extremity are manifested by 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, let alone 
persistent edema that is incompletely relieved by elevation 
of extremity, the preponderance of the evidence is against 
entitlement to ratings in excess of 10 percent for varicose 
veins of either extremity.

Further, as the RO pointed out, the VA outpatient treatment 
records are negative for complaint or treatment for this 
condition.

Increased rating for tinnitus

The veteran requested an increased evaluation for tinnitus, 
asserting that he had constant and persistent ringing in both 
of his ears, essentially seeking entitlement to separate 10 
percent ratings for each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
Federal Circuit, and stayed the adjudication of tinnitus 
rating cases affected by the Court's decision in Smith.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
As noted in the introduction, that stay on the adjudication 
of tinnitus rating cases has been lifted.

As the RO has pointed out, the veteran's bilateral tinnitus 
has already been assigned the maximum schedular rating 
available under Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher or separate schedular 
evaluations for tinnitus in each ear, that aspect of the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


Extraschedular consideration

The Board further finds that there is no showing that the 
veteran's low back, varicose veins or tinnitus reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extraschedular basis.  
There is no showing any of the disabilities results in marked 
interference with employment.  Moreover, none of the 
conditions have required any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence to reopen claims of service 
connection for skin, psychiatric, shoulder and asbestos 
exposure disabilities has been presented; to this extent, the 
appeal is granted.

Subject to the law and regulations governing payment of 
monetary benefits, prior to July 28, 2004, a 20 percent 
rating for low back disability is granted.

An evaluation in excess of 20 percent for low back disability 
is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, from July 28, 2004, a separate 10 percent 
rating for mild incomplete paralysis of the sciatic nerve of 
the right lower extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, from July 26, 2006, a separate 10 percent 
rating for mild incomplete paralysis of the sciatic nerve of 
the left lower extremity, is granted.

An increased rating for bilateral varicose veins prior to 
January 12, 1998, is denied.

An increased rating for varicose veins of the right lower 
extremity is denied.

An increased rating for varicose veins of the left lower 
extremity is denied.

An increased rating for tinnitus is denied.

REMAND

During the course of this appeal, the veteran was not 
afforded VA examinations with respect to his skin, 
psychiatric, shoulder and asbestos exposure disability 
claims.  In light of the reopening of these claims, the Board 
finds that the veteran should be scheduled for a VA 
examination to assess the etiology and/or onset of any skin, 
psychiatric, shoulder and respiratory disabilities found to 
be present.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As to his heart, gastrointestinal, sinus and vision 
disability claims, as well as his claims seeking service 
connection for headaches and for disability secondary to 
exposure to herbicides, the veteran was not provided a notice 
letter that informed him of the bases for the prior denials 
and the evidence needed to reopen the claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Further, although in the 
July 2005 remand the Board specifically noted that the 
veteran's claims were filed prior to August 29, 2001, and 
instructed the RO to readjudicate them under the former 
standard set forth in 38 C.F.R. § 3.156, i.e., in effect 
prior to August 29, 2001, in the July 2006 Supplemental 
Statement of the Case (SSOC), the RO cited to and applied the 
revised standard.  Thus, these claims must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain 
the basis of the prior denials of 
service connection for heart, 
gastrointestinal, sinus and vision 
disability claims, as well as his 
claims seeking service connection for 
headaches and for disabilities 
secondary to exposure to herbicides, 
and indicate what evidence is necessary 
to substantiate that element or 
elements required to establish service 
connection that were found 
insufficient.

2.	The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc. relating 
to his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed in-
service stressors and that he must be 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  The RO should afford the 
veteran an opportunity to submit and/or 
identify any alternate available 
sources that may provide credible 
support of his claimed stressors.  

3.	The RO must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information submitted by 
other individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the United States 
Army and Joint Services Records 
Research Center (JSRRC) to obtain the 
veteran's unit history, or similar 
documentation in an attempt to 
corroborate the veteran's claimed 
stressors.  

4.	The RO should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any skin, 
shoulder and respiratory disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any skin, shoulder and 
respiratory disability found to be 
present had its onset in, or is related 
to, service, and in particular, the 
complaints noted therein, including the 
impressions reflected on his December 
1986 separation examination report.  
The rationale for any opinion expressed 
should be provided in a legible report.  

5.	The RO should afford the veteran a VA 
psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should 
be conducted, and the examiner should 
rule in or exclude a diagnosis of PTSD.  
The report of examination should note 
all psychiatric disabilities found to 
be present, and the examiner is asked 
to comment whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  In doing so, the examiner 
should note impression indicated on his 
December 1986 separation examination 
report.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

6.	Thereafter, the RO should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the 
RO should issue an SSOC and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


